Citation Nr: 1739080	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 10 percent prior to February 6, 2012 and in excess of 20 percent thereafter for radiculopathy, right lower extremity. 

3.  Entitlement to a rating in excess of 20 percent for radiculopathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1972 to October 1974.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO granted service connection for radiculopathy of the right lower extremity and assigned an initial rating of 10 percent evaluation effective August 25, 2010.  The RO also assigned a higher evaluation of 20 percent for already service connected radiculopathy of the left lower extremity effective August 25, 2010.  In the same decision, the RO denied entitlement to a TDIU.  The Veteran timely appealed the denial of the TDIU As well as the assigned ratings.  In June 2013, the RO assigned a higher rating of 20 percent for radiculopathy of the right lower extremity, effective February 6, 2012, creating a staged rating.  The Veteran has not indicated satisfaction with the increased rating that has been granted and the board will therefore address these claims.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In August 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the record is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude the ability to secure or follow substantially gainful employment. 

2.  Prior to February 6, 2012, the evidence shows that the Veteran's radiculopathy of the right lower extremity more closely approximates mild, and not moderate, incomplete paralysis of the sciatic nerve.

3.  From February 6, 2012 thereafter, the evidence shows that the Veteran's radiculopathy of the right lower extremity more closely approximates moderate incomplete paralysis of the sciatic nerve, but did not more nearly approximate moderately severe incomplete paralysis.  

4.  Throughout the entire rating period on appeal, the evidence shows that the Veteran's radiculopathy of the left lower extremity more closely approximates moderate incomplete paralysis of the sciatic nerve, but it did not more nearly approximate moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.25 (2016).

2.  The criteria for a rating in excess of 10 percent, prior to February 6, 2012, for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b), 4.1-4.7, 4.10, 4.21, 4.124 Diagnostic Code (DC) 8520 (2016).

3.  The criteria for a rating in excess of 20 percent, from February 6, 2012, for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b), 4.1-4.7, 4.10, 4.21, 4.124 Diagnostic Code (DC) 8520 (2016).
4.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b), 4.1-4.7, 4.10, 4.21, 4.124 DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the Board hearing, the Veteran indicated that the pain from his service connected bilateral lower extremity radiculopathy was getting worse.  He did not, however, indicate any specific symptoms that could result in a higher rating.  Under the circumstances of this case, where the most recent VA examination was in April 2013 and there is no allegation that the record does not take account of the symptoms since then, the Board finds that a remand for an additional examination is not warranted, Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)) (the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record), and would merely delay resolution of the claims with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).
The Veteran and his representative have not raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a)(2).

A. TDIU

Preliminarily, the Veteran is service-connected for residuals, low back injury with spondylosis at L5-S1, rated as 40 percent; radiculopathy of left lower extremity associated with residuals, low back injury with spondylosis at L5-S1, rated as 20 percent; and radiculopathy of right lower extremity associated with residuals, low back injury with spondylosis at L5-S1, rated as 20 percent.  The Veteran's multiple service-connected disabilities have a combined rating of 60 percent from February 6, 2012.  However, the Veteran's service-connected bilateral lower extremity radiculopathy is associated with his service-connected low back injury.  Thus, they have a common etiology.  As the 40 percent rating for the back disability combined with the two 20 percent ratings for radiculopathy of each lower extremity, result in a 60 percent rating, 38 C.F.R. § 4.25(a), the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis as they are the equivalent of a single service connected disability rated 60 percent disabling. 

In June 2011, the Veteran submitted numerous statements from family and friends regarding his ability to work with his disabilities.  One friend reported that the Veteran would be almost bedridden by the end of a day's work due to pain.  His wife reported that there were days that the Veteran could not get out of his chair and morphine medication would not work.  His son reported that there were days that the Veteran was unable to walk, and sometimes the pain would make it hard for him to breathe.  The Veteran's daughter-in-law reported that he had trouble doing normal, everyday things such as walking and getting in and out of vehicles.  Another friend reported that the Veteran had to stop taking certain jobs because he could not physically do them anymore due to his pain.    

In October 2011, the Veteran reported that he could only work about 20 minutes at a time and would have to take a break.  He stated that he was able to work only a few hours a day and could only work on little jobs that did not pay as compared to the big jobs he had to send away.  

In the February 2012 notice of disagreement, the Veteran stated that he could not hold down a physical job.  He reported that he was closing his own business as he could not handle the physical demands of full-time work.  He reported that he was no longer able to perform his job of being a mechanic as the pain was too great and standing in one spot was just as bad as bending.  He further reported that his legs would go numb and sharp pain would go up and down his back and legs.  

During his August 2016 hearing, the Veteran testified that he was currently working as a mechanic; however, he was working sparingly and was not getting paid.  He explained that he would spend a couple of hours at work, but would have to go home and ice his back and knee.  His pain would become so severe that he would have to quit.  He reported that it would be difficult to continue full time earning a regular salary as a mechanic because it was a physically demanding job.  He reported that he attempted to work in sedentary type jobs, but was unable to pass a drug test due to the level of medication he was on.  Without the medicine, his pain would be rated as 9.5 out of 10 in his legs.  With medication, he reported that his pain was 7 out of 10.  In regard to mobility, the Veteran reported that he uses his cane every day to go from point A to point B, and at times, he uses a scooter.  He reported that he would still lose balance, stumble, and fall several times.  He had trouble climbing stairs, and the pain he felt would wake him up at night.  He reported that it was difficult to drive as it was hard to press the accelerator in the car.  

Medical records of evidence reflect that medical professionals have indicated that the Veteran's disabilities impact his ability to work.  In an August 2012 progress note, a physician reported that due to multiple issues with arthritis and joint disease, it is impossible for the Veteran to continue to work.  In the June 2011 VA examination report, the examiner noted that the Veteran had decreased mobility, problems with lifting and carrying, decreased strength in his lower extremity, and pain.  In the October 2011 VA examination report, the examiner reported that the Veteran was precluded from heavy physical labor, including but not limited to heavy lifting, twisting, repetitive flexion (stooping), and prolonged exposure to vibration.  The examiner reported that this precluded him from preforming as a mechanic.  The examiner further reported that sedentary employment would not be precluded; however, noted that the Veteran was not trained in any type of employment that would be compatible with performing with his current service-connected disabilities.  In the April 2013 VA examination report, the examiner noted the Veteran's constant use of a cane, and reported that the Veteran's service-connected disabilities impacted his ability to work.  

Upon review of the evidence of record, the Board finds that a TDIU is warranted.  The Veteran's record indicates that he has an Associate's degree.  The Veteran reported that he is unable to sustain gainful employment due to his physical limitations and need for medication.  These statements are competent and credible and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Furthermore, the Veteran's record contains numerous opinions regarding the Veteran's service-connected disabilities impacting his ability to work.  Although the Veteran has a level of education that would enable him to perform sedentary work, he reported that his medications taken for his service connected disabilities prevented him from gaining sedentary employment.  Furthermore, the Veteran is not trained in any type of employment that would compatible with performing with his current service-connected disabilities, as stated by the October 2011 VA examiner.  The record also contains observations from the Veteran's friends and family which consistently report that the Veteran had physical problems that prevented him from getting out of bed or performing day-to-day activities.  These observations of physical limitations support the finding that the Veteran would not be able to continue in work as a mechanic or any other filed.  Moreover, the Veteran's testimony and the other evidence reflects that his current employment is marginal, i.e., below the amount established as the poverty threshold for one person as established by the Commerce Department.  Indeed, the evidence reflects that the Veteran did not have any income.

Based on the medical examinations and opinions, the Veteran's statements, the Veteran's family and friend's statements, and his educational and occupational history, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16 (a).  

B. Increased Rating

The Veteran's service-connected radiculopathy of the right lower extremity is evaluated at 10 percent disabling prior to February 6, 2012 and in excess of 20 percent thereafter under 38 C.F.R. § 4.124a, DC 8520.  The Veteran's service-connected radiculopathy of the left lower extremity is evaluated at 20 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  

As an initial matter, the Board notes that the RO previously evaluated the Veteran's bilateral radiculopathy of the lower extremities under DC 8721.  However, the Board will assign its ratings pursuant to 38 C.F.R. § 4.124a, DC 8520, as reflected in the June 2013 rating decision code sheet, for sciatic nerve as it finds it to be the most appropriate diagnostic code to evaluate the Veteran's disability picture for the reasons indicated in the discussion below.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code).

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under DC 8520.  Under DC 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment:  "To make a choice between mild and moderate, consider the evidence of record and the following guidelines:  The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The words "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DC 8510 - 8730.  

As to the claim for a higher evaluation for his service-connected radiculopathy of the right lower extremity evaluated at 10 percent disabling prior to February 6, 2012 and 20 percent thereafter, the Board finds that an evaluation higher than 10 percent should is not warranted prior to February 6, 2012, and a rating higher than 20 percent is not warranted thereafter. 

Prior to February 6, 2012, the Veteran was found to have lumbar radiculopathy affecting the tibial, sural, superficial, and peroneal nerves.  At the time of his June 2011 VA examination, testing revealed normal vibration with pain/pinprick and light touch sensation that was decreased.  Testing revealed that his knee and ankle jerk were normal.  A motor examination was normal and no muscle atrophy was noted.  Nerve dysfunction and neuralgia were present and noted, however, paralysis and neuritis neuralgia were absent.  While the Veteran complained of pain radiating to the right lower extremities, sensory, motor, and reflex examinations were consistently normal.  The Board finds that such impairment is not of a degree approximately moderate incomplete paralysis.  Sensory symptoms were recurrent, as the Veteran complained of tingling and numbness throughout medical treatment records, but not continuous and the above evidence reflects that prior to February 6, 2012, this was not the most significant and disabling case of sensory-only involvement.

From February 6, 2012 thereafter, moderate sensory symptoms of the lower right extremities, with sciatic nerve involvement began.  During the April 2013 VA examination, the Veteran was confirmed to have moderate numbness in his right lower extremity with moderate incomplete paralysis of the right lower extremities which more nearly approximate the criteria for a 20 percent evaluation under DC 8520.    

Ratings in excess of 20 percent for radiculopathy of the sciatic nerves are not warranted after February 6, 2012.  The Veteran's radiculopathy was specifically found to be "moderate" in degree by a VA examiner in April 2013.  No clinician has ever characterized the radiculopathy of the Veteran's right lower extremities as "moderately severe" or worse.  While an examiner's characterization of the level of impairment is not binding on the Board, 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), here those characterizations were consistent with the evidence of record.  For example, muscle strength testing was consistently normal.  Consequently, higher ratings for radiculopathy are not warranted.

Similarly, as to the claim for a higher evaluation for his service-connected radiculopathy of the left lower extremity evaluated at 20 percent disabling, the Board finds that a higher evaluation is not warranted.  

The Veteran underwent a VA examination in April 2013 for his nerve condition.  The Veteran reported that he had no feeling in his lower legs for the past two to three years and it was worsening.  He reported constant numbness in his left thigh after a surgical procedure that occurred eight years ago.  He further reported that he would fall three to four times per month due to his legs giving out on him.  He reported intermittent pain moderate pain in his left lower extremities.  Paresthesias and/or dysthesias were noted as mild for his left lower extremity.  Numbness was noted as moderate for his left lower extremity.  There was no muscle atrophy noted.  The Veteran did exhibit foot/toes decreased sensation.  Sciatic nerve testing revealed moderate incomplete paralysis on the left lower extremity as well as his external popliteal, musculocutaneous, anterior, internal, and posterior nerves.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the symptoms more closely approximates moderate incomplete paralysis of a sciatic nerve throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran had diminished sensation in of the lower left extremities.  The Veteran has also reported weakness, numbness, or tiredness of his legs.  The Veteran consistently reported experiencing numbness, tingling, and weakness in his lower extremities, as reflected in his lay statements and VA treatment records.  In light of the foregoing, the Board concludes that the Veteran's radiculopathy of the left leg more closely approximates a 20 percent disability rating.

The Board also finds that the evidence does not more nearly approximate moderately severe or severe incomplete paralysis of the left lower extremities and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  Although there were abnormal findings of decreased sensations, as well as reports of tingling, numbness and pain, the Veteran demonstrated normal reflex testing throughout the relevant time period.  Furthermore, there was no evidence of muscle atrophy or foot drop.  Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe or severe incomplete paralysis or that the evidence is in relative equipoise on this point.  

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 10 percent prior to February 6, 2012 and higher than 20 percent thereafter for radiculopathy of the right lower extremity and against a rating in excess of 20 percent for radiculopathy of the left lower extremity.  The benefit of the doubt doctrine is therefore not for application and the claims for higher ratings for these disabilities must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent prior to February 6, 2012 and in excess of 20 percent thereafter for radiculopathy, right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for radiculopathy, left lower extremity is denied. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


